          Case 4:18-cv-40121-TSH Document 19 Filed 04/25/19 Page 1 of 2



                         COMMONWEALTH OF MASSACHUSETTS
                           UNITED STATES DISTRICT COURT

                                                          DOCKET NO. 4:18-CV-40121-TSH

 ALFRED MORIN,

        Plaintiff

 v.

 WILLIAM LYVER, in his official capacity as
 NORTHBOROUGH CHIEF OF POLICE,

        Defendant



                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Comes now the Plaintiff, Alfred Morin, by and through undersigned counsel, and moves

this Honorable Court for entry of a summary judgment in his favor and against Defendants

pursuant to Fed. R. Civ. Proc. 56.

       Plaintiff moves for entry of summary judgment on all claims as the material facts in this

case are not in dispute, and Defendants have violated Plaintiffs’ rights under the Second and

Fourteenth Amendments to the United States Constitution.

       The motion is made based upon the attached memorandum of points and authorities,

exhibits, separate statement of undisputed facts, any material in the Court’s files, and any other

relevant matter to be considered by the Court.



Dated: April 25, 2019                                 Respectfully submitted,


                                                      Alfred Morin,
                                                      By His Attorney,
         Case 4:18-cv-40121-TSH Document 19 Filed 04/25/19 Page 2 of 2



                                                    /s/ J. Steven Foley
                                                    J. Steven Foley
                                                    11 Pleasant St #100
                                                    Worcester MA 01609
                                                    BBO: 685741
                                                    508-754-1041
                                                    508-739-4051 (fax)
                                                    JSteven@attorneyfoley.com

                                 CERTIFICATE OF SERVICE

I, J. Steven Foley, hereby certify that this document filed through the ECF system was served on
all counsel of record.

Date: April 25, 2019                                /s/ J. Steven Foley
                                                            J. Steven Foley
